                        Case 19-21621-AJC     Doc 45    Filed 03/04/20    Page 1 of 2




              ORDERED in the Southern District of Florida on March 3, 2020.




                                                          A. Jay Cristol, Judge
                                                          United States Bankruptcy Court
_____________________________________________________________________________



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                                                      CASE NO.: 19-21621-BKC-AJC
                                                                   PROCEEDING UNDER CHAPTER 13

     IN RE:

     MARY Z MIRIAN

     _____________________________/
     DEBTOR

     ORDER CONTINUING CONFIRMATION HEARING AND MAKING ALL DEBTOR PAYMENTS
                               NON-REFUNDABLE

        THIS CASE came to be heard on February 25, 2020 upon the Confirmation Hearing of the Chapter 13
     Case, and based on the record, it is

        ORDERED as follows:

        1. The Confirmation Hearing is continued to March 24, 2020 at 1:35 pm in Courtroom 7 at
           UNITED STATES BANKRUPTCY COURT, C. CLYDE ATKINS UNITED STATES
           COURTHOUSE, 301 NORTH MIAMI AVENUE, MIAMI, FL 33128.
                   Case 19-21621-AJC       Doc 45      Filed 03/04/20   Page 2 of 2
           ORDER CONTINUING CONFIRMATION HEARING AND MAKING ALL DEBTOR PAYMENTS NON-REFUNDABLE
                                                                         CASE NO.: 19-21621-BKC-AJC


  2. The Debtor is ordered to continue making payments each month to the Chapter 13 Trustee in
     accordance with the last filed Chapter 13 Plan. Failure to continue payments may result in the
     dismissal of this case.

  3. As a condition for the continued confirmation hearing and delay of payments to creditors, all
     payments held by the Chapter 13 Trustee shall be non-refundable and held in trust for the secured
     creditors as adequate protection, and in trust for priority and administrative creditors.

  4. If this case is dismissed or converted, the Trustee shall disburse all funds which were received
     prior to the order of conversion or dismissal and held in trust. The disbursement shall be on a pro
     rata basis, less Trustee fees, to the secured, priority or administrative creditors pursuant to the
     proposed Chapter 13 Plan which was filed at least one day prior to last confirmation hearing date.


                                                 ###

ORDER SUBMITTED BY:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

COPIES FURNISHED TO:

DEBTOR
MARY Z MIRIAN
2750 NE 183 STREET APT 1811
NORTH MIAMI BEACH, FL 33160

ATTORNEY FOR DEBTOR
CAROLINA A. LOMBARDI, ESQUIRE
LEGAL SERV. OF GREATER MIAMI
4343 W FLAGLER STREET
SUITE 100
MIAMI, FL 33134
